DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen CN206472844U as applied to claim 1 above, and further in view of Bereman (US 2005/0000532).
Regarding claim 1-3, Chen teaches a smoking article 1, comprising: 
an outer wrap (112, 122) circumscribing at least a portion of the smoking article 1, wherein the smoking article is defined by an upstream lighting end 12 and a downstream mouth end 14; 
a carbon heat source 11 positioned proximate the lighting end 12; 
a tobacco material 124 positioned downstream of the carbon heat source 11; 
a thermal energy absorber 121 at least partially positioned between the tobacco material 124 and the carbon heat source 11;
wherein the thermal energy absorber 121 comprises one or more of a metallic or ceramic material and one or more of aluminum or an alumina material (the spacer 121 can reduce the burning risk of the tobacco substance 123…effectively absorb the heat of the air heated by the carbon material 111…the material selected for the spacer is aluminum, aluminum oxide, and wood [0064]).
Chen does not explicitly teach the wherein the thermal energy absorber is in the form of a plurality of particles, that are at least partially commingled within the tobacco material, and wherein the smoking article is configured to produce a visible aerosol. However Bereman discloses a smoking article comprises a catalyst system including catalytic metallic and/or carbonaceous particles and a nitrate or nitrite source is incorporated into the smokable material So as to reduce the concentration of certain undesirable components in the resulting Smoke [0028]. Particles of a catalytic metallic Substance are applied to the Smokable materials [0030]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Chen to include the plurality of metallic particles of Bereman because it has been held that the use of known technique to improve similar devices (methods, or products) in the same way is prima facie obvious (See MPEP § 2143I (C)). Furthermore, one would to motivated to make the modification to reduce the concentration of certain undesirable components in the resulting smoke. 
Regarding the limitation of claim 4 and 17 “the thermal energy absorber is configured to increase uniform distribution of heated air across the tobacco material” and “the thermal energy absorber is configured to decrease a crest temperature of the smoking article by about 500C to about 5000C”, as stated above Chen teaches all the structural limitation and material of the claimed invention therefore capable of performing the same function as the claimed invention thus reading on the limitation. 
Regarding claim 5, Chen teaches the thermal energy absorber 121 is in the form of one or more circular disks (the spacer may be in the shape of a cylindrical sheet (as shown in FIG. 3A) [0064]).
Regarding claim 6-7, Chen teaches in the one or more circular disks comprise a plurality of holes and have an individual diameter of about 5 mm to about 9 mm and a thickness of about 0.1 mm to about 4 mm (1-40 holes on the spacer 121 and the bottom surface 123, and the diameter of the holes is 0.1mm-5mm [0063]).
Regarding claim 8, Chen teaches the plurality of holes are irregularly shaped, randomly-distributed, or distributed in a pattern (the spacer may be in the shape of a cylindrical sheet (as shown in FIG. 3A), a boss shape (as shown in FIG. 3B), or a T-shaped nail (as shown in FIG. 3C) [0064]).
Regarding claim 13, Chen teaches the thermal energy absorber 121 can be aluminum with a specific heat capacity of about 0.903 kJ/kg K therefore reading on the limitation of “the thermal energy absorber comprises a material with a specific heat capacity of about 0.1 kJ/kg K to about 3 kJ/kg K”.
Regarding claim 16, Chen teaches wherein the carbon heat source has a plurality of air inlet holes extending longitudinally therethrough (fig. 1 and fig. 3A).
Claims 10-12, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen CN206472844U as applied to claim 1 above, and further in view of Bereman (US 2005/0000532).
Regarding claim 10-12, Chen does not explicitly teach the thermal energy absorber is in the form of a plurality of particles, the particles are substantially spherical in shape, the thermal energy absorber comprises between about 3 to about 500 particles and the particles have a diameter of about 0.005 mm to about 5 mm. However Bereman discloses a smoking article comprises a catalyst system including catalytic metallic and/or carbonaceous particles and a nitrate or nitrite source is incorporated into the smokable material So as to reduce the concentration of certain undesirable components in the resulting Smoke [0028]. Particles of a catalytic metallic Substance are applied to the Smokable materials [0030]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Chen to include the plurality of metallic particles of Bereman because it has been held that the use of known technique to improve similar devices (methods, or products) in the same way is prima facie obvious (See MPEP § 2143I (C)). Furthermore, one would to motivated to make the modification to reduce the concentration of certain undesirable components in the resulting smoke. 
Regarding claim 14-15, Chen does not explicitly teach the tobacco material further includes one or more of a tobacco extract, an aerosol precursor composition, and a flavorant, wherein the tobacco material is in one or more of a shredded or particulate form. However Bereman further discloses flavorants such as menthol can be incorporated into the cigarette using techniques familiar to the skilled artisan [0112]. The smokable materials generally are employed in the form of cut filler as is common in conventional cigarette manufacture. For example, the Smokable filler material can be employed in the form of pieces, Shreds or Strands cut into widths ranging from about /s inch (5 mm) to about 1/60 inch (0.04 mm), preferably from about/20 inch (1.3 mm) to about /40 inch (0.6 mm) [0017]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Chen to include the tobacco material of Bereman because it has been held that combining prior art elements according to known product to yield predictable results is prima facie obvious (See MPEP § 2143I (A)). 
Regarding claim 18, Chen in view of Bereman discloses the downstream mouth end further comprises a filter material (the mouthpiece section 14 may be metal or organic, such as hollow filter rods, hollow paper tubes, hollow wooden tubes, and the like, Chen [0071] and the filter element may include as the major component a porous material, for example, cellulose acetate tow or cellulosic paper, referred to below as a “filter material.” Bereman, [088].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739. The examiner can normally be reached Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747                  

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715